Opinion by
Porter, J.,
The principles upon which this case must.be decided have been expressed at length in the case of Rieker v. City of Lancaster, in which the opinion was this day filed. It, however, may be added that the contract which existed between the city and the Lancaster Hotel Company for the use of the water, supply to the latter, was not only implied from the taking of the water, but was in a sense an express contract, inasmuch as there was evidence to show that a representative of the plaintiff applied for the introduction of a meter under the terms of the schedule already made public. In this case, therefore, as in the case of Rieker v. The City of Lancaster, the assignments of error must be dismissed, and the decree is hereby affirmed.